DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:
Line 1 recites “computer-readable medium on which are stored instructions”. The limitation in line 1 should read “computer-readable medium on which instructions are stored”.
Line 2 recites “cause the processor”, but it should read “causes the processor”
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Locating devices” in claims 1 and 3
“a determination device” in claims 1-2
 “a display device” in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations such as “a locating devices” in claims 1 and 3, “a determination device” in claims 1-2, and “a display device” in claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is not clear to the examiner if said claim limitations are geared toward hardware structures of the devices or if they are geared towards software codes or blocks. The metes and bounds of the claimed limitations are vague and ill-defined which renders the claims indefinite. Furthermore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on a rejected independent claim 1 and for failing to cure the deficiencies recited above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. US20180341273A1 (henceforth Micks) in view of Couronne et al. US20040012524A1 (henceforth Couronne) and Shinkar et al. US20190120647A1 

Regarding claim 1,
Micks discloses:
A localization system comprising: at least three locating devices that are configured to receive signals of at least one vehicle; and a determination device, wherein the determination device is configured to: receive the signals of the at least one vehicle and data regarding distances of the locating devices relative to the at least one vehicle; 
(See infrastructure transceivers 120 in Fig. 2. In para 0029, “The transceiver 116 may receive signals from other signal sources that are at fixed locations. Infrastructure transceiver 120 may be located at a specific geographic location and may transmit its specific geographic location with a time stamp. Thus, the automated driving/assistance system 102 may be able to determine a distance from the infrastructure transceiver 120 based on the time stamp and then determine its location based on the location of the infrastructure transceiver 120.” Fig. 2 includes at least 3 locating devices (i.e. infrastructure transceivers 120), which are configured to receive signals of at least one vehicle (i.e. transceiver 116 of vehicle 100). The automated driving/assistance system 102 of vehicle 100 is able to determine a 
based on the received data, ascertain a surroundings model containing position data of the at least one vehicle; 
(In para 0031, “The vehicle 100 may be able to determine an accurate location on the roadway based on radar detection of the signs 204, transceiver detection of the infrastructure transmitters or transceivers 120 and signals transmitted by the vehicle 118, and/or any data stored in the data store 114. Thus, even if inclement weather is affecting data quality of information transmitted from camera systems 110 or LIDAR systems 108, the automated driving/assistance system 102 may be able to accurately determine the vehicle's 100 location based on the radar system 106 and any other available navigation related data.” And in para 0035, “In one embodiment, the other navigation related data includes location information determined based on a V2V communication and/or a V2X communication. For example, the location component 306 may receive location or perception information from an infrastructure system, such as from infrastructure transceiver 120, or another vehicle, such as vehicle 118, and determine the location of the vehicle 100 based on the location or perception information from the infrastructure system or the other vehicle”. Perception information and location of the vehicle 100 is determined based on the received data from infrastructure receivers 120, which includes ascertaining a surroundings model (i.e. perception information) containing position data of vehicle 100.)

Micks does not disclose at least three locating devices whose clocks are synchronized with one another. However, Couronne teaches:
at least three locating devices whose clocks are synchronized with one another
(Fig. 1 shows an embodiment of a system for determining the position of an object, and includes a reference transmitter device 202 and three transmitter/receiver devices 302 arranged in a fixed position (para 0038).

In para 0039, “To this end, the transmitter devices 202, 302 have to operate in time-synchronized manner, i.e. their clocks must operate synchronously. The transit times L1, L2, L3 and L4 of the information signals are determined on the basis of the difference of the reception times of the information signals at the position determining device 502 and the transmitting times of the information signals from the transmitter devices 202, 302. As the transmitter devices 202, 302 operate in time-synchronized manner, the position determining device 502 itself does not need an exact time base or an exact clock of its own. The position determining device 502 just requires a timer or a time supplying means that is capable of relatively measuring intervals in time in specific time domains.” The at least three locating devices (i.e. reference transmitter device 202 and three transmitter/receiver devices 302) clocks are synchronized with one another.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Micks to incorporate the teachings of Couronne to Couronne, “For three-dimensional determination of the position of the object comprising the position determining device 502, the positions P1, P2, P3 and P4 of the transmitter devices 202, 302 and the transit times L1, L2, L3 and L4 of navigation signals or information signals from the transmitter devices 202, 302 to the position determining device 502 are required. To this end, the transmitter devices 202, 302 have to operate in time-synchronized manner, i.e. their clocks must operate synchronously.”

Micks does not disclose wirelessly transmitting the surroundings model to the at least one vehicle. However, Shinkar teaches:
wirelessly transmit the surroundings model to the at least one vehicle.
(In para 0006, “An embodiment of the present invention provides a navigation system, including: a communication unit configured to receive vehicle environmental information of a user vehicle for identifying a proximately located vehicle relative to the user vehicle during operation of the user vehicle; a control unit, coupled to the communication unit, configured to: determine proximate vehicle information of the proximately located vehicle, including a relative location and a relative distance from the user vehicle, from the vehicle environmental information; and generate a navigation interface including a proximate vehicle representation of the proximately located vehicle and a user vehicle representation of the user vehicle on an interface map” Fig. 2 is an example of a wireless or wired network.”

In para 0082, “The second communication unit 336 can couple with the communication path 104 to send information to the first device 102 in the second device transmission 310. The first device 102 can receive information in the first communication unit 316 from the second device transmission 310 of the communication path 104” The surroundings model (as shown in Fig. 2) is transmitted from the second device to the first device wirelessly through communication path 104. 

Furthermore, since the first device 102 and the second device 106 can be either be a client device or a server (para 0020, “includes a first device 102, such as a client or a server, connected to a second device 106, such as a client or server.”), wherein the navigation system 100 (i.e which includes interface map 218) can be executed by the first control unit 312 (i.e. part of first device 102), the second control unit 314 (i.e. 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Micks to incorporate the teachings of Shinkar to include wirelessly transmitting the surroundings model to the at least one vehicle in order to depict real time traffic information such as speed or traffic flow, the number of cars in a travel lane, and an average lane speed for an instance (para 0038 Shinkar). Furthermore, it is shown by Shinkar that transmitting the surroundings model to the at least one vehicle can either be implemented on-board the vehicle and/or transmitted to the vehicle wirelessly through a server. Therefore, it would be obvious to combine the teachings of Micks and Shinkar since 

Regarding claim 2,
	Micks discloses:
wherein the determination device is configured to compare data of a surroundings sensor device of the at least one vehicle to the position data of the surroundings model.
(In para 0036, “the location component 304 receives the perception information from the radar system 106, the LIDAR system 108, the camera system 110, the GPS 112 or from the infrastructure system, such as from infrastructure transceiver 120, or another vehicle, such as vehicle 118, or from other sensors. The radar data and data from various sensors may be combined and/or processed to determine the current location of the vehicle 100 by making use of radar detections, which may be high density or other radar detections, in localization methods analogous to the use of LIDAR point clouds for localization. The live radar detections may be compared to maps and other data available in the memory of the vehicle 100 to determine the current location of the vehicle 100.” Data of a surroundings sensor device (i.e. LIDAR system 108) of vehicle 100 and data from the infrastructure receiver 120 are combined/processed (i.e. compared) to determine the current location of the vehicle 100. Since the data from multiple perception information systems are combined/processed to determine the current location of the vehicle 100, then the 

Regarding claim 3,
	Micks discloses:
wherein the at least three locating devices includes at least four locating devices.
(Fig. 2 includes at least four locating devices (i.e. infrastructure transceivers 120), and are located at specific geographic locations (para 0029). In para 0030, “If the transceiver 116 is able to receive signals from three or more infrastructure transceivers 120, the automated driving/assistance system 102 may be able to triangulate its geographic location.”)
	
	Regarding claim 4,
Micks does not disclose wherein the position data of the at least one vehicle are displayable using a digital map. 
However, Shinkar discloses:
wherein the position data of the at least one vehicle are displayable using a digital map.
(Fig. 2 is an example of a display interface 210 on a first device 102 that shows a graphical representation of the environment around the user vehicle 212 (para 0027).) “The same motivation for claim 1 applies”.


Micks, Shinkar, and Couronne discloses the same limitations as recited above in claim 1.

Regarding claim 6,
Micks, Shinkar, and Couronne discloses the same limitations as recited above in claim 1.

Regarding claim 7,
Micks, Shinkar, and Couronne discloses the same limitations as recited above in claim 2.

Regarding claim 8,
Micks, Shinkar, and Couronne discloses the same limitations as recited above in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mishra US20200088528A1 discloses identifying a device location of a fixed-location device (i.e. parking meters); and updating the first location in comparison with the device location to generate a second location of the vehicle (para 0003). The method includes comparing data from fixed-location devices to other location devices to accurately determine the position of the vehicle.
Natroshvili US20190049252A1 discloses a method for sensing the position of a vehicle on a three-dimensional map is provided, which may include receiving, from 
Bruemmer et al. US20180038939A1 discloses a method using multiple independent components that each provides unique spatial qualities. Each component also has a limited utility so by uniquely combining of disparate components, a reliable position is determined and maintained, in case GPS is unavailable (para 0009). The embodiments of the invention includes a novel method for filtering and fusing positional data from a plurality of components. This method allows the overall system to reason probabilistically about the true position of the vehicle (or object) based on the input from each component (para 0010).
Ameti et al. US20120086607A1 discloses a method involves calibrating independent, spatially-located clocks of a geolocation system in order to locate an object having an associated object tag. The example method may include transmitting an RF pulse pair, receiving the pulse pair at multiple locations, utilizing respective frequencies of first and second spatially-located clocks to produce count values to effect measurement of an interval at each of multiple locations, determining a ratio of count values relative to said first and second spatially-located clocks, and utilizing said ratio to calibrate time indications of said clocks (para 0008).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669